ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Andrew Druck has committed professional misconduct warranting public discipline, namely knowingly participating in a fraud to which he pled guilty on being charged by the United States attorney; and
WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), admits the allegations of the petition, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Andrew Druck is disbarred from the practice of law. The Director is awarded $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice